Citation Nr: 0112294	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
infectious hepatitis.




REPRESENTATION

Appellant represented by:	National Association of County 
Veteran Service Officers




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from October 1950 to 
July 1952.  He has been represented throughout his appeal by 
the National Association of County Veteran Service Officers.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1999, by the Newark, New Jersey, Regional Office (RO), which 
denied the veteran's claim of entitlement to a compensable 
evaluation for infectious hepatitis.  The notice of 
disagreement (NOD) as to this determination was received in 
September 1999.  The statement of the case was issued in 
March 2000.  The substantive appeal was received in April 
2000.  The appeal was received at the Board in April 2001.  


FINDINGS OF FACT

1.  By a rating action in July 1999, the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for infectious hepatitis.  A timely NOD and substantive 
appeal were subsequently received.  

2.  On February 22, 2001, prior to the promulgation of a 
decision in the appeal, the Board received a statement in 
support of claim (VA Form 21-4138) from the veteran 
indicating that he wished to withdraw his appeal on all 
issues, including the claim for a compensable evaluation for 
infectious hepatitis which is noted on the first page of the 
present decision.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met; therefore, the Board does not have 
appellate jurisdiction over the issue of entitlement to a 
increased (compensable) evaluation for infectious hepatitis, 
and the appeal is dismissed.  38 U.S.C.A. §§ 7105(a), 7108 
(West 1991); 38 C.F.R. §§ 20,200, 20.202, 20.204(b), (c) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

In February 1999, the veteran filed a claim for an increased 
rating for infectious hepatitis.  By a rating action in July 
1999, the RO denied the veteran's claim for an increased 
rating for the same.  The veteran filed an NOD as to that 
rating action in September 1999, and a statement of the case 
was issued in March 2000.  The veteran perfected his appeal 
in April 2000.  The veteran's claim was certified for appeal 
to the Board in April 2001.   

In the case at hand, prior to the promulgation of a decision 
by the Board, the veteran completed and submitted a statement 
in support of claim (VA Form 21-4138), dated February 22, 
2001, indicating that he wished to withdraw his appeal as to 
all issues, and to cancel a Travel Board hearing scheduled 
for March 27, 2001.  

The law is clear that a veteran has a right to appeal his 
claim(s) to the Board.  It is equally clear that the veteran 
retains the right to terminate his appeal if he so desires.  
Here, the veteran has expressly withdrawn his claim on 
appeal.  As noted above, the essential requirement under the 
applicable regulatory provision is that the veteran indicates 
his desire to withdraw his appeal in writing.  A review of 
the record shows that a written statement was received in 
February 2001, in which the veteran indicated that he was no 
longer interested in pursuing his appeal.

As a result of the withdrawal of the appeal, no allegations 
of error of fact or law remain before the Board for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  


ORDER

The appeal is dismissed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

